                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
  v.                                                 §    CRIMINAL NO. 4:15-CR-30 ALM
                                                     §
  SERGIO ARIEL MORENO JR.                            §


                 MEMORANDUM ADOPTING REPORT AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the above-referenced criminal action, this Court having heretofore

  referred the request for revocation of Defendant’s supervised release to the United States Magistrate

  Judge for proper consideration. The Court has received the Report of the United States Magistrate

  Judge pursuant to its order. Defendant having waived allocution before this Court as well as his

  right to object to the Report of the Magistrate Judge, the Court is of the opinion that the findings and

  conclusions of the Magistrate Judge are correct.

          It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the opinion

  of the Court. It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

  It is further ORDERED that Defendant be committed to the custody of the Bureau of Prisons to be

. imprisoned for a term of thirteen (13) months, with no supervised release to follow. The Court
  further recommends that Defendant’s term of imprisonment be carried out in FCI Fort Worth, if

  appropriate.

          IT IS SO ORDERED.

          SIGNED this 26th day of March, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
